 



EXECUTIVE EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made and entered into as of the 22nd day of December 2006
(the “Effective Date”) by and between G&K SERVICES, INC., a Minnesota
corporation with its principal business office in the State of Minnesota
(“Employer”, as further defined in Section 1.10 below); and Richard L.
Marcantonio, a resident of the State of Minnesota (“Executive”).
INTRODUCTION
     A. Employment. Employer has employed Executive in the capacity of Chairman
of the Board of Directors and Chief Executive Officer under that Executive
Employment Agreement effective as of August 31, 2004, as amended by that First
Amendment to Executive Employment Agreement executed October 3, 2006, which
superseded that Executive Employment Agreement effective as of June, 2002, and
now wishes to make available to Executive certain new benefits and rights under
this Executive Employment Agreement (the “Agreement”). This Agreement is
intended to fully supersede all previous agreements between them, including
without limitation that Executive Employment Agreement effective as of
August 31, 2004, as amended by that First Amendment to Executive Employment
Agreement executed October 3, 2006, as well as that Change of Control Agreement
dated as of November 12, 2002, except as otherwise specifically set forth
herein. As such, Executive is subject to the same polices, terms and conditions
as those described in the Employer’s employee handbook, its Code of Ethics,
policies, and employee benefit plans (as modified from time to time by
Employer), except as otherwise specifically provided in this Agreement.
     B. Protection of Employer. Employer further wishes to obtain Executive’s
promises related to Notice of Termination as set forth in this Agreement, as
well as Executive’s promises not to harm Employer following execution of this
Agreement, particularly with respect to Employer’s Confidential Information, as
more fully described in Article 8. In Executive’s position with Employer,
Executive is a valued employee of Employer and Employer will benefit from
Executive’s continued employment as its Chairman of the Board of Directors and
Chief Executive Officer, and further Executive will have access to and control
over Employer’s Confidential Information, which Employer has developed at great
expense, time and effort. As a result, voluntary termination by Executive
without adequate notice, or Executive’s disclosure of any Confidential
Information, could cause irreparable harm to Employer, and Employer is not
willing to extend to Executive the additional benefits, rights and
responsibilities under this Agreement unless Executive agrees, as set forth in
this Agreement, to provide Employer with reasonable notice of voluntary
termination of his employment, reasonable protection for its Confidential
Information, and assurances to protect Employer in other ways set forth in
Article 8.
     C. Employment and Benefits. For these purposes, Employer is willing to
continue retaining Executive as Chairman of the Board of Directors and Chief
Executive Officer and to grant to Executive benefits to which Executive is not
otherwise entitled, consisting of the right to receive certain separation pay,
continued health and dental care coverage, perquisites, and outplacement
benefits [as described in Articles 6 and 7], if Executive’s employment with
Employer terminates under certain circumstances, including without limitation in
connection with a Change in Control [as defined at Section 7.1(c)].

 



--------------------------------------------------------------------------------



 



     D. Other Intentions. Executive wishes to accept Employer’s offer to be
retained as Chairman of the Board of Directors and Chief Executive Officer, and
of additional benefits set forth in this Agreement, to which Executive is not
otherwise entitled.
     Executive agrees, as a condition of Employer’s offer of additional benefits
set forth in this Agreement, to sign this Agreement in order that Employer may
have reasonable protections against the disclosure of its Confidential
Information, assurance of Executive’s adherence to his other agreements under
Article 8 of this Agreement, and certain protections related to Notice of
Termination as set forth in this Agreement.
AGREEMENT
     In consideration of the facts recited above, which are a part of this
Agreement, and the parties’ mutual undertakings in this Agreement, Employer and
Executive agree to the following:
ARTICLE 1
DEFINITIONS
     Capitalized terms used generally in this Agreement will be consistently
defined throughout the Agreement. The following terms will have the meanings set
forth below, unless the context clearly requires otherwise.
     1.1 “Agreement” means this Agreement, as it may be amended from time to
time.
     1.2 “Base Salary” means the total annual cash compensation payable to
Executive on a regular periodic basis under this Agreement, other than under
Employer’s annual management incentive Plan, without regard to any voluntary
salary deferrals or reductions to fund employee benefits.
     1.3 “Board” means the Board of Directors of Employer.
     1.4 “Cause” has the meaning set forth in Section 5.3.
     1.5 “Change in Control” has the meaning set forth in Section 7.1(c).
     1.6 “Confidential Information” has the meaning set forth in Section 8.1.
     1.7 “Date of Termination” has the meaning set forth in Section 5.2(a).
     1.8 “Disability” means the unwillingness or inability of Executive to
perform the essential functions of Executive’s position (with or without
reasonable accommodation) under this Agreement for a period of ninety (90) days
(consecutive or otherwise) within any period of six (6) consecutive months
because of Executive’s incapacity due to physical or mental illness, bodily
injury or disease, if Executive has not returned to the full-time performance of
the Executive’s duties within thirty (30) days after a Notice of Termination is
issued by Employer, the Executive will on such thirtieth day incur his Date of
Termination; provided, however, that if Executive (or Executive’s legal
representative) does not agree with a determination of the existence of a
Disability (or the existence of a physical or mental illness or bodily injury or
disease), this determination will be subject to the

2



--------------------------------------------------------------------------------



 



certification of a qualified medical doctor mutually agreed to by Employer and
Executive. In the absence of agreement, each party will nominate a qualified
medical doctor and the two doctors will select a third doctor, who will make the
determination as to Disability. The decision of the designated physician will be
binding upon the parties.
     1.9 “Effective Date” has the meaning referred to in the first paragraph of
this Agreement.
     1.10 “Employer” means all of the following, jointly and severally: (a) G&K
Services, Inc., (b) any Subsidiary of G&K Services, Inc. and (c) any Successor
of G&K Services, Inc.
     1.11 “Executive” means the individual named in the first paragraph of this
Agreement.
     1.12 “Good Reason,” with respect to Executive’s termination of employment,
has the meaning set forth in Section 5.4.
     1.13 “Notice of Termination” has the meaning set forth in Section 5.2(b).
     1.14 “Plan” means any bonus or incentive compensation agreement, plan,
program, policy or arrangement sponsored, maintained or contributed to by
Employer in which executive employees of Employer generally are covered,
including, without limitation, (a) any stock option or any other equity-based
compensation plan, and specifically the G&K Services, Inc. 2006 Equity Incentive
Plan, and any predecessor or successor Plan thereto [hereinafter the “Equity
Incentive Plan"] (b) any annual or long-term incentive bonus plan; (c) any
employee benefit plan, such as a thrift, profit sharing, deferred compensation,
medical, dental, disability income, accident, life insurance, automobile
allowance, perquisite, fringe benefit, vacation, sick or parental leave,
separation or relocation plan or policy and (d) any other agreement, plan,
program, policy or arrangement intended to benefit executive employees of
Employer.
     1.15 “ Subsidiary” means any corporation or other business entity
controlled by Employer.
     1.16 “Successor” means any corporation, individual, group, association,
partnership, limited liability company, firm, venture or other entity or person
that, subsequent to the Effective Date, succeeds to the actual or practical
ability to control (either immediately or with the passage of time)
substantially all of Employer and/or Employer’s business and/or assets, directly
or indirectly, by merger, consolidation, recapitalization, purchase,
liquidation, redemption, assignment, similar corporate transaction, operation of
law or otherwise.
ARTICLE 2
EMPLOYMENT AND DUTIES
     2.1 Employment. Subject to the terms and conditions of this Agreement,
Employer employs and Executive accepts employment for an indefinite term.
Executive will serve in the capacity of Chairman of the Board of Directors and
Chief Executive Officer reporting to Employer’s Board of Directors. Subject to
the respective rights of the parties under this Agreement, this Agreement and
Executive’s employment may be terminated by Employer at any time and for any
reason, with or without cause. Executive’s employment with Employer is and shall
be at all times an employment at will.

3



--------------------------------------------------------------------------------



 



     2.2 Duties. While Executive is employed under this Agreement, and excluding
any periods of vacation, sick, disability, or other leave to which Executive is
entitled or is authorized to take, Executive agrees to devote substantially all
of Executive’s attention and time during normal business hours to the business
and affairs of Employer and to use Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities assigned to Executive
from time to time, in the capacity of Chairman of the Board of Directors and
Chief Executive Officer. Executive will comply with each of Employer’s policies
and procedures, including those described in Employer’s employee handbook, Code
of Ethics, policies, and employee benefit plans , as modified from time to time
by Employer; provided, however, that to the extent these policies and procedures
are inconsistent with this Agreement, the provisions of this Agreement will
control.
     2.3 Relationship of Parties. The relationship between Employer and
Executive will be that of employer and employee. Except as otherwise
specifically provided in this Agreement, nothing in this Agreement will be
construed to give Executive any interest in the assets of Employer. All of the
records and files pertaining to Employer’s suppliers, licensors, licensees and
customers, and any Confidential Information, are specifically acknowledged to be
the property of Employer and not that of Executive.
ARTICLE 3
COMPENSATION AND BENEFITS
     3.1 Base Salary. Commencing as of the Effective Date, Employer will pay
Executive a Base Salary at an annual rate as approved from time to time by the
Board or the Compensation Committee of the Board, but in any event no less than
the annual rate being paid Executive on the Effective Date of this Agreement.
The Base Salary is to be paid in substantially equal regular periodic payments
in accordance with Employer’s regular payroll practices. Executive’s Base Salary
shall not be reduced in amount during the term of this Agreement but otherwise
may be increased at any time during Executive’s employment by Employer, and the
increased amount will become the Base Salary under this Agreement, subject to
any subsequent changes.
     3.2 Other Compensation and Benefits. While Executive is employed by
Employer under this Agreement:
     (a) Executive will be permitted to participate in all Plans for which
Executive is or becomes eligible under their respective terms.
     (b) Employer may, in its sole discretion, amend or terminate any Plan that
provides benefits generally to its employees or its executive officers;
provided, however, that in the event Employer terminates its health, dental or
life Plan offered to Executive, without replacing the Plan, Executive while
employed will be entitled to receive as additional compensation an amount equal
to the Executive’s cost of replacing such terminated benefit with a plan or
policy that offers substantially the same benefit as determined by the Employer.
     (c) Executive shall be entitled to a target incentive opportunity under the
annual management incentive Plan in effect at Employer from time to time,
including Executive’s target incentive for fiscal year 2007 established by the
Board of Directors in August 2006. Executive’s future incentive pay may be
increased and determined on an annual basis by

4



--------------------------------------------------------------------------------



 



Employer’s Board of Directors, provided, however, Executive’s target incentive
shall not be reduced during the terms of the Agreement, provided that any
incentive pay established under this Agreement will remain in effect until the
Board has completed its next annual review of Executive’s performance.
     (d) Executive will continue to have the rights, benefits and
responsibilities set forth in that Promissory Note in the original principal
amount of Four Hundred Thousand Dollars ($400,000.00. ), an unexecuted copy of
which is attached hereto as Exhibit D, and that related Stock Pledge Agreement,
an unexecuted copy of which is attached hereto as Exhibit E, the originals of
which were made and entered into by Executive with Employer as of July 2002, and
each of which are current as of the date of this Agreement.
     (e) Executive will also be entitled to participate in or receive benefits
under any Plan made available by Employer in the future to its executives and
key management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of the Plans and the preceding provisions
of this Section 3.2.
     (f) Executive will have the use of a personal automobile leased by Employer
under its Executive Automobile Program with a value up to the greater of
(i) Seventy-Five Thousand Dollars ($75,000.00), (ii) the value set forth in the
Employer’s Executive Automobile Program, or (iii) such other value as the Board
of Directors or its Compensation Committee may determine for Executive.
     (g) Executive will have available annual financial planning and tax
preparation benefits with a value up to the greater of (i) Five Thousand Dollars
($5,000.00), (ii) the value set forth in the Employer’s plans for such services,
or (iii) such other value as the Board of Directors or its Compensation
Committee may determine for Executive.
     (h) Executive will be entitled to up to six (6) weeks of vacation annually
in accordance with the Employer’s vacation pay policy, or such greater period of
time as the Board of Directors or its Compensation Committee may determine from
time to time.
     (i) Executive will be entitled to any other fringe benefit that the
Compensation Committee approves for the Employer’s Chief Executive Officer,
provided that to the extent a fringe benefit is eliminated, Executive will be
entitled to compensation equal to the value of the eliminated benefit, as
determined by the Employer.
     3.3 Limitation on Right to Deferred Compensation. The rights of Executive,
or Executive’s beneficiaries or estate, to any deferred compensation under this
Agreement will be solely those of an unsecured creditor of Employer. Nothing in
this Agreement confers any right on Executive, any of Executive’s beneficiaries,
or Executive’s estate to receive, assign rights under, or transfer any
compensation including any deferred compensation other than as provided for
under the applicable Plan.

5



--------------------------------------------------------------------------------



 



ARTICLE 4
RESTRICTED STOCK GRANT
     4.1 Restricted Stock Agreement. Employer and Executive previously entered
into a Restricted Stock Agreement dated as of June, 2002, an unexecuted copy of
which is attached to this Agreement as Exhibit A. This Agreement continues in
full force and effect, and is incorporated into this Agreement, granting
Executive the right to purchase Employer Stock (as defined below) in the amount,
at the price and on the terms set forth in the Restricted Stock Agreement.
     4.2 Employer Stock. “Employer Stock” means the voting common stock of
Employer described in the Restricted Stock Agreement attached as Exhibit A.
ARTICLE 5
TERMINATION
     Executive’s employment with the Employer may be terminated at any time as
of the applicable Date of Termination as follows; provided, however, that
provisions contained in this Agreement which by their terms are to remain
enforceable after a Date of Termination shall remain enforceable to the full
extent necessary to give them effect:
     5.1 Termination. Except as specifically provided otherwise in this
Agreement, this Agreement and Executive’s employment with the Employer may be
terminated by Employer, upon thirty (30) days advance written notice, or by
Executive for any reason or no reason, or at any time by mutual written
agreement of the parties. During the period after notice is given, at Employer’s
request and sole discretion, Executive will continue to render Executive’s
normal service to Employer to the best of Executive’s ability, and Employer will
continue to compensate the Executive through the Date of Termination as set
forth in Section 6.2. In addition, this Agreement and Executive’s employment
under this Agreement will terminate in the event of Executive’s death or
Disability, as of the applicable Date of Termination.
     5.2 Date of Termination and Notice of Termination.
     (a) For purposes of this Agreement, “Date of Termination” will mean: (i) if
Executive’s employment is terminated due to death, the date of Executive’s
death; [(ii) if Executive’s employment is terminated for Disability, thirty
(30) calendar days after the Notice of Termination is provided;] (iii) if
Executive’s employment is terminated by Employer for Cause, the date stated in
the Notice of Termination; (iv) if Executive’s employment is terminated by
mutual agreement of the parties, the termination date provided for under the
agreement; (v) if Executive’s employment is terminated by Executive voluntarily
or for Good Reason, the termination date provided to Employer by Executive in
Executive’s Notice of Termination; (vi) if Executive’s employment is terminated
for any other reason, and subject to the terms of Section 5.1 above, the date
stated in the Notice of Termination, unless an earlier date has been expressly
agreed to by Executive in writing either before or after receiving the Notice of
Termination.
     (b) For purposes of this Agreement, a “Notice of Termination” will mean a
notice that indicates the date on which termination of Executive’s employment is
effective. Any termination by Employer or by Executive under to this Agreement
[other than Executive’s

6



--------------------------------------------------------------------------------



 



death, or a termination by mutual agreement] will be communicated to the other
party by submission of a written Notice of Termination. If termination is by
Employer for Cause or by Executive for Good Reason, the Notice of Termination
will set forth in reasonable detail the facts and circumstances claimed to
provide the basis for the termination, consistent with the terms of this
Agreement.
     5.3 Termination by Employer for Cause. Employer may terminate Executive’s
at will employment at any time for Cause, with or without advance notice [except
as otherwise provided in this Section 5.3]. For purposes of this Agreement,
“Cause” means any of the following, with respect to Executive’s position of
employment with Employer:
     (a) Executive’s failure or refusal to perform the duties and
responsibilities set forth in Section 2.2, if the failure or refusal (i) is not
due to a Disability or a physical or mental illness or bodily injury or disease;
or (ii) is not due to Executive’s reasonable best efforts to perform faithfully
and efficiently the responsibilities of his position with Employer, acting in
good faith in the interests of Employer, its shareholders and employees;
     (b) any drunkenness or use of drugs that interferes with the performance of
Executive’s obligations under this Agreement;
     (c) Executive’s indictment for or conviction of (including entering a
guilty plea or plea of no contest to) a felony or of any crime involving moral
turpitude, fraud, dishonesty or theft;
     (d) Any material dishonesty of Executive involving or affecting Employer;
     (e) Any gross negligence, or any willful or intentional act or omission of
Executive having the effect or reasonably likely to have the effect of injuring
the reputation, business or business relationships of Employer in a material
way;
     (f) Any willful or intentional breach by Executive of a fiduciary duty to
Employer;
     (g) except as otherwise specifically provided in this Section 5.3,
Executive’s material violation or breach of Employer’s standard business
practices and policies;
     (h) Any court order or settlement agreement prohibits Executive’s continued
employment with Employer;
     (i) Any material breach by Executive [not covered by any of the above
clauses (a) through (h)] of any material term, provision or condition of this
Agreement.
     Notwithstanding any of the foregoing, “Cause” shall not be deemed to exist
unless and until Employer provides Executive with (1) at least ten (10) days
prior written notice of its intention to terminate employment for Cause,
together with a written statement describing the nature of the Cause, including
the clause or clauses of this definition that Employer deems applicable, and (2)
if the item constituting Employer’s “Cause” for termination of Executive is
within the scope of clauses (a), (b) (g) or (i) above, thirty (30) days to cure
any acts or omissions on which the finding of Cause is based. If the Executive
cures, in accordance with the terms of the written notice, the acts or omissions
on which

7



--------------------------------------------------------------------------------



 



the finding of Cause is based, Employer shall not have Cause to terminate the
Executive’s employment under this Agreement.
     For purposes of this Section 5.3, no act, or failure to act, on Executive’s
part will be considered “dishonest,” “willful” or “intentional” unless done, or
omitted to be done, by Executive in bad faith and without reasonable belief that
Executive’s action or omission was in or not opposed to, the best interest of
Employer. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the advice of counsel for
Employer will be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of Employer. Furthermore, the
term “Cause” will not include ordinary negligence or failure to act, whether due
to an error in judgment or otherwise, if Executive has exercised substantial
efforts in good faith to perform the duties reasonably assigned or appropriate
to the position.
     5.4 Termination by Executive for Good Reason. Executive may terminate
employment with Employer for Good Reason, upon notice as provided in
Section 5.2(a). For purposes of this Agreement, “Good Reason” will mean any of
the following:
     (a) an adverse involuntary change in Executive’s status or position as
Chairman and Chief Executive Officer of Employer, including, without limitation,
(i) any adverse change in Executive’s status or position as a result of a
material diminution in Executive’s duties, responsibilities or authority;
(ii) the assignment to Executive of any duties or responsibilities that, in
Executive’s reasonable judgment, are significantly inconsistent with Executive’s
status or position; or (iii) any removal of Executive from, or any failure to
reappoint or reelect Executive to, such position (except in connection with a
termination of Executive’s employment for Cause in accordance with Article 5, or
as a result of Executive’s Disability or death);
     (b) either (i) a reduction by Employer in Executive’s Base Salary, or
(ii) a termination or adverse change in Executive’s incentive-based compensation
package that materially and adversely effects Executive’s compensation as a
whole;
     (c) the taking of any action by Employer that would materially and
adversely affect the physical conditions existing as of the Effective Date of
this Agreement that result in the Executive being unable to perform the
Executive’s employment duties for Employer, and under which Executive regularly
performs employment duties for Employer;
     (d) any requirement that Executive relocate (other than on a sporadic or
intermittent basis) to a location which is more than 35 miles from Employer’s
corporate headquarters as of the Effective Date of this Agreement as a necessary
condition for Executive to perform his employment duties for Employer;
     (e) Any failure by Employer to obtain from any Successor an assumption of
this Agreement; or
     (f) any purported termination by Employer or by any Successor to the
Employer either of this Agreement or of the employment of the Executive that is
not expressly authorized by this Agreement; or any breach of this Agreement by
Employer at any time, other than an isolated, insubstantial and inadvertent
failure that does not occur in bad faith and is remedied

8



--------------------------------------------------------------------------------



 



by Employer within a reasonable period after Employer’s receipt of notice
thereof from Executive.
ARTICLE 6
PAYMENTS UPON TERMINATION
     6.1 Compensation during Disability. During any period in which Executive
fails to perform Executive’s duties under this Agreement as a result of
Executive’s incapacity due to physical or mental illness or bodily injury or
disease, Executive will continue to receive all Base Salary and other
compensation and benefits to which Executive is otherwise entitled under this
Agreement and any Plan through Executive’s Date of Termination, but only to the
extent that Executive is not receiving substantially equivalent benefits under
any Plan maintained by Employer.
     6.2 Compensation Until Date of Termination of Employment. If Executive’s
employment under this Agreement is terminated, then Employer will pay Executive
the Base Salary through the Date of Termination, plus any other amounts to which
the Executive is entitled to prior to the Date of Termination under this
Agreement and under any Plan as provided under the Plan; provided that Executive
continues to perform his duties in accordance with Article 2.
     6.3 Compensation Following Termination of Employment by Employer Without
Cause, or by Executive for Good Reason. In the event Executive’s employment
under this Agreement is terminated by Employer without Cause or by Executive for
Good Reason, and provided Executive shall first execute a written release
substantially in the form attached to this Agreement as Exhibit B consistent
with this Section 6.3 (the “Release Agreement”), and provided further that
Executive has not exercised rights to revoke or rescind the release of claims
under to the Release Agreement, then Employer shall provide to Executive the
following benefits:
     (a) Employer will pay to Executive, as Separation Pay, which Executive has
not earned and to which Executive is not otherwise entitled, an amount equal to
Executive’s annual Base Salary in effect as of the Date of Termination
multiplied by the factor 2.99. Separation Pay will be made to the Executive in
weekly payments for eighteen months. The first payment will commence one week
following the sixth month anniversary of the Executive’s Date of Termination and
shall include a lump sum equal to the amount that Executive would have received
had payment commenced upon the Date of Termination.
     (b) If Executive (or any individual receiving group health Plan benefits
through Executive) is eligible under applicable law to continue participation in
Employer’s group health Plan following the Date of Termination and elects to
continue these benefits, Employer will, for a period of up to eighteen
(18) months commencing as of the Date of Termination, continue to pay Employer’s
share of the cost of these benefits as if Executive remained continuously
employed with Employer throughout such period but only while Executive or such
other individual continues to pay the balance of such cost and the Executive or
the person who elected continuation coverage is not eligible for coverage under
any other employer’s group health plan. In the alternative, Employer may elect,
in its discretion, to pay to Executive on or about the Date of Termination a
lump sum calculated to represent Employer’s share of the cost of these benefits.

9



--------------------------------------------------------------------------------



 



     (c) Employer will, for a period of at least one (1) year commencing as of
the Date of Termination, pay directly or reimburse Executive for all reasonable
expenses of a reputable outplacement organization selected by Executive, but not
to exceed twenty-five thousand dollars [$25,000.00] in the aggregate.
     (d) Employer will pay Executive cash equal to the greater of lease costs
and expenses under the Executive Automobile Program for one year or a lump sum
payment of Fifteen Thousand Dollars ($15,000.00), such payment to be made in a
lump sum on the date the Release becomes irrevocable.
     (e) Employer will pay to Executive any unpaid management incentive bonus
that Executive had a right to receive on the last day of the fiscal year prior
to his Date of Termination; payment shall be made in accordance with the terms
of the Plan.
     6.4 Vesting of Equity Grants. From and after the date on which Executive
shall have reached the age of 59 1/2, and provided that Executive gives Employer
a written Notice of Termination at least six (6) months in advance of the
applicable Date of Termination and thereafter retires from his employment with
Employer on a Date of Termination that is consistent with such notice, then
effective as of that Date of Termination all unvested stock options and
restricted stock granted to Executive by Employer before that Date of
Termination will automatically become fully vested and all restrictions on the
exercise of such options or transfers of such stock (as applicable) will
automatically lapse; provided, however, that the six (6) month notice
requirement stated in this Section 6.4 shall not apply, and Executive shall
nevertheless be entitled to the benefits stated in this Section 6.4, in the
event of Executive’s termination with Employer due to his involuntary
termination by Employer Without Cause, his resignation for Good Reason, or due
to his Disability, which term (“Disability”) shall have the meaning set forth in
Section 1.8 of this Agreement, including, for purposes of this Section 6.4 only,
an inability of Executive to perform the essential functions of Executive’s
position (with or without reasonable accommodation) under this Agreement for a
period of ninety (90) days (consecutive or otherwise) within any period of six
(6) consecutive months because of Executive’s incapacity due to the physical or
mental illness, disease, or bodily injury of Executive’s spouse or child;
provided further, however, that the determination of the existence of a
disability will be made by certification of a qualified medical doctor selected
by Employer and approved by Executive (or, in the event of the Executive’s
incapacity to designate a doctor, then Executive’s legal representative), which
approval shall not be unreasonably withheld.
     6.5 Exercise Date for Stock Options.
     (a) The exercise period for any stock options granted to Executive before
August 24, 2006 that have not expired by their terms before that Date of
Termination will be automatically extended, but not beyond their original fixed
term until the later of: (i) the last day of the calendar year in which the
option period would otherwise have expired if it had not been extended, or
(ii) a date two and one-half months after the option period would otherwise have
expired due to Executive’s retirement, with all rights and privileges set forth
under Employer’s Equity Incentive Plan.

10



--------------------------------------------------------------------------------



 



     (b) The exercise period for stock options granted to Executive after
August 24, 2006 will continue until the end of their original fixed term with
all the rights and privileges set forth under the Employer’s Equity Incentive
Plan.
     6.6 No Additional Pay/Benefits. Except as specifically set forth above and
except as provided in Article 7, no post-termination payments or benefits will
be provided to Executive following the Date of Termination of Executive’s
employment, except as otherwise provided under any Plan in which Executive is a
participant. No 401(k) contributions or contributions to any other Plan will be
paid by Employer based on post-termination Separation Pay. Further, Executive
will not be entitled to an incentive award under the Employer’s incentive Plans
or any other bonus for any fiscal year, or part thereof, during which
post-termination Separation Pay is paid.
     6.7 No Mitigation. Executive will not be required to mitigate Employer’s
payment obligations under this Article 6 by making any efforts to secure other
employment, and Executive’s commencement of employment with another employer
will not reduce the obligations of Employer under this Article 6.
ARTICLE 7
CHANGE IN CONTROL
     7.1 Definitions Relating to a Change in Control. The following terms will
have the meanings set forth below; unless the context clearly requires
otherwise:
     (a) “1934 Act” will mean the Securities Exchange Act of 1934, as amended
(or any successor provision), and applicable regulations.
     (b) “Beneficial Ownership” by a person or group of persons will be
determined in accordance with Regulation 13D (or any similar successor
regulation) promulgated by the Securities and Exchange Commission pursuant to
the 1934 Act. Beneficial Ownership of an equity security may be established by
any reasonable method, but will be presumed conclusively as to any person who
files a Schedule 13D report with the Securities and Exchange Commission
reporting the ownership.
     (c) “Change of Control” means the occurrence of any of the following
events:
     (i) Any person or group of persons attains Beneficial Ownership of thirty
per cent (30%) or more of any equity security of Employer entitled to vote for
the election of directors;
     (ii) a majority of the members of the Board is replaced within a period of
less than two (2) years by directors not nominated and approved by the Board; or
     (iii) the stockholders of Employer approve a plan of liquidation of
Employer, or an agreement to merge or consolidate with or into, or to sell or
otherwise dispose of all or substantially all of Employer’s assets to, another
corporation, entity or person in which less than 50% of the total voting power
is owned, directly or indirectly, by Employer; provided, however, that this
provision 7.1(c)(iii) shall not be deemed to apply, and no Change in Control
shall be deemed to occur, in the event of a conversion

11



--------------------------------------------------------------------------------



 



of Employer from being a publicly-traded company to a private company through
efforts led by or coordinated with a management group of Employer in which
Executive actively and voluntarily participates other than at the request or
behest of Employer’s Board of Directors.
     (d) “Continuing Directors” are (i) directors who were in office prior to
the time any events described in paragraphs (c)(i), (c)(ii) or (c)(iii) of this
Section 7.1 have occurred; or (ii) directors in office for a period of more than
two (2) years; or (iii) directors nominated and approved by a majority of the
Continuing Directors.
     (e) “Change in Control Termination” will mean a Change in Control of
Employer has occurred and the Executive’s employment is terminated by Executive
or Employer for any reason or no reason prior to the two year anniversary of the
Change in Control.
     7.2 Benefits Upon a Change in Control Termination. If a Change in Control
Termination occurs with respect to Executive, Employer shall provide Executive
advance written notice of the Date of Termination as provided in Section 5.1,
and Section 6.2 shall apply until the date of the Change in Control Termination.
Upon the Change in Control Termination, Executive will be entitled to the
benefits described below; provided, however, that to the extent Executive has
already received the same type of benefits under this Agreement or otherwise,
Executive’s benefits under this Section 7.2 will be offset by these other
benefits to the extent necessary to prevent duplication of benefits under this
Agreement; and provided further, that Executive executes the Release Agreement
in substantially the form attached as Exhibit C to this Agreement and consistent
with this Section 7.2.
     (a) an amount equal to Executive’s annual Base Salary in effect as of the
Date of Termination multiplied by the factor 2.99 as Change in Control
Separation Pay, which Change in Control Separation Pay will be made to the
Executive in weekly payments equal to the amount of the Executive’s weekly base
salary for a period of eighteen months. The first payment will commence one week
following the sixth month anniversary of the Executive’s Date of Termination and
shall include a lump sum equal to the amount that Executive would have received
had payment commenced upon his Date of Termination;
     (b) an amount equal to Executive’s full, un-prorated target incentive that
Executive may otherwise have been entitled under the annual management incentive
plan in effect as of the Date of Termination, calculated as provided under said
plan, multiplied by the factor of 2.99, which amount shall be payable at the
later of the time provided for under the Plan;
     (c) If Executive (or any individual receiving group health plan benefits
through Executive) is eligible under applicable law to continue participation in
Employer’s group health plan following the Date of Termination elects to
continue these benefits, Employer will, for a period of up to eighteen
(18) months commencing as of the Date of Termination, continue to pay Employer’s
share of the cost of these benefits as if Executive remained continuously
employed with Employer throughout such period but only while Executive or such
other individual continues to pay the balance of such cost and the Executive or
the person who elected continuation coverage is not eligible for coverage under
any other employer’s group health plan. In the alternative, Employer may elect,
in its discretion, to pay to Executive on or

12



--------------------------------------------------------------------------------



 



about the Date of Termination a lump sum calculated to represent Employer’s
share of the cost of these benefits;
     (d) for a period of at least one (1) year commencing as of the Date of
Termination, by direct payment to providers or by reimbursement to Executive,
all reasonable expenses of a reputable outplacement organization selected by
Executive, but not to exceed twenty-five thousand dollars [$25,000.00] in the
aggregate;
     (e) a lump sum payment on the date the Release becomes irrevocable equal to
the value of the fringe benefits made available in accordance with 3.2(i) for an
eighteen (18) month period following the Date of Termination;
     (f) a lump sum payment on the date the Release becomes irrevocable, that is
necessary to acquire for, and obtain full title issued in the name of, Executive
the personal automobile leased by Employer for Executive under its Executive
Automobile Program;
     (g) financial planning and tax preparation expenses, not to exceed five
thousand dollars ($5,000.00) per annum, or such greater amount as determined
from time to time by the Employer’s Board, from the Date of Termination payable
for the eighteen (18) months following the Date of Termination; and
     (h) in accordance with the terms of the applicable Plan, any management
incentive bonus that Executive has a right to receive on the last day of the
fiscal year prior to his Date of Termination.
     Executive will not be required to mitigate Employer’s payment obligations
under this Article 7 by making any efforts to secure other employment, and
Executive’s commencement of employment with another employer will not reduce the
obligations of Employer pursuant to this Article 7.
     7.3 Acceleration of Incentives. Upon the occurrence of a Change of Control,
and without regard to the Executive’s employment status, the following shall
occur, without regard to any contrary determination by Employer’s Board of
Directors or a majority of the Continuing Directors upon occurrence of a Change
of Control, with respect to any and all economic incentives, including without
limitation stock options and awards of restricted stock, (the “Incentives”)
granted under the Equity Incentive Plan that are owned by Executive as of the
date of the Change of Control:
     (a) The restrictions set forth in the Equity Incentive Plan on all shares
of restricted stock awards will lapse immediately as of the date of the Change
of Control;
     (b) All outstanding options and stock appreciation rights will become
exercisable immediately as of the date of the Change of Control; and
     (c) All performance shares will be deemed to be met and payment made
immediately as of the date of the Change of Control.

13



--------------------------------------------------------------------------------



 



     7.4 Limitation on Change in Control Payments.
     (a) Notwithstanding any provision contained in this Agreement to the
contrary, if any amount or benefit to be paid or provided under this Article 7,
or any other plan or agreement between Executive and Employer would be an
“Excess Parachute Payment,” within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), or any successor provision
thereto, but for the application of this sentence, then Employer shall make a
Tax Gross Up Payment to or on behalf of the Executive. For purposes of this
Agreement, “Tax Gross Up Payment” shall mean a payment to or on behalf of
Executive which shall be sufficient to pay, in full, (a) any excise tax imposed
under Section 4999 of the Code on any amount or benefit to be paid or provided
under this Article 7; and (b) any federal, state and local income tax, any
social security and other employment tax, and any additional excise tax under
Section 4999 of the Code on the amount of the excise tax payment described in
clause (a) of this paragraph 7.4, and the aggregate amount of additional tax
payments described in this clause (b); but, (c) excluding any interest or
penalties assessed by the Internal Revenue Service on Executive which are
attributable to Executive’s willful misconduct or negligence.
     (b) If requested by Executive or Employer, the determination of whether any
Tax Gross Up Payment is required pursuant to the preceding paragraph will be
made by an independent accounting firm that is a “Big-4 Accounting Firm” (or
other accounting firm mutually acceptable to Executive and Employer) not
then-engaged as Employer’s independent public auditor, at the expense of
Employer, and the determination such independent accounting firm will be final
and binding on all parties. In making its determination, the independent
accountant will allocate a reasonable portion of the Change in Control
Separation Pay to the value of any personal services rendered following the
Change in Control and the value of any non-competition agreement or similar
agreements to the extent that such items reduce the amount of the parachute
payment.
     7.5 No Additional Pay/Benefits. Except as specifically set forth in this
Article 7, no post-termination payments or benefits will be provided to
Executive with respect to a Change in Control Termination following the Date of
Termination of Executive’s employment, except as otherwise provided under any
Plan in which Executive is a participant. No 401(k) contributions or
contributions to any other Plan will be paid by Employer based on
post-termination Change in Control Separation Pay. Further, except as otherwise
specifically provided under Agreement, Executive will not be entitled to an
incentive award under the Employer’s incentive Plans or any other bonus for any
fiscal year, or part thereof, during which post-termination Change in Control
Separation Pay is paid.
ARTICLE 8
PROTECTION OF EMPLOYER
     8.1 Confidential Information.
     (a) “Confidential Information” means information that is proprietary to
Employer or proprietary to others and entrusted to Employer; whether or not such
information includes trade secrets. Confidential Information includes, but is
not limited to, information relating to Employer’s business plans and to its
business as conducted or anticipated to be conducted, and

14



--------------------------------------------------------------------------------



 



to its past or current or anticipated products and services. Confidential
Information also includes, without limitation, information concerning Employer’s
customer lists or routes, pricing, purchasing, inventory, business methods,
training manuals or other materials developed for Employer’s employee training,
employee compensation, research, development, accounting, marketing and selling.
All information that Employer has a reasonable basis to consider as confidential
will be Confidential Information, whether or not marked as such, whether or not
originated by Executive and without regard to the manner in which Executive
obtains access to this and any other proprietary information of Employer.
     (b) Executive will not, during or after any termination of Executive’s
employment under this Agreement, (i) directly or indirectly use Confidential
Information for Executive’s own benefit; or (ii) disclose any Confidential
Information to, or otherwise permit access to Confidential Information by, any
person or entity not employed by Employer or not authorized by Employer to
receive such Confidential Information, without the properly authorized prior
written consent of Employer. Executive will use reasonable and prudent care to
safeguard and protect and prevent the unauthorized use and disclosure of
Confidential Information. Furthermore, except in the usual course of Executive’s
duties for Employer, Executive will not at any time remove any Confidential
Information from the offices of Employer, record or copy any Confidential
Information, use for Executive’s own benefit, or disclose to any person or
entity directly or indirectly competing with Employer, any information, data or
materials obtained from the files or customers of Employer, whether or not such
information, data or materials are Confidential Information.
     (c) Upon any termination of Executive’s employment, Executive will collect
and return to Employer (or its authorized representative) all original copies
and all other copies of any Confidential Information acquired by Executive while
employed by Employer.
     (d) The obligations contained in this Section 8.1 will survive for as long
as Employer in its sole judgment considers the information to be Confidential
Information. The obligations under this Section 8.1 will not apply to any
Confidential Information that is now or becomes generally available to the
public through no fault of Executive or to Executive’s disclosure of any
Confidential Information required by law or judicial or administrative process.
     8.2 Non-Competition. While employed by Employer and for a period of
eighteen (18) months following any Date of Termination under this Agreement,
Executive will not, directly or indirectly, alone or as an officer, director,
shareholder, partner, member, employee, independent contractor, or consultant of
any other corporation or any partnership, limited liability company, firm or
other business entity:
     (a) engage in, have any ownership interest in, financial participation in,
or become employed by, any business or commercial activity in competition
(i) with any part of Employer’s business, as conducted anywhere within the
geographic area in which Employer is then conducting its business; Executive
acknowledges that Employer presently conducts its business generally throughout
the United States, or (ii) with any part of Employer’s contemplated business
with respect to which Executive has had access to Confidential Information
governed by Section 8.1 [for purposes of this paragraph, “ownership interest”
will

15



--------------------------------------------------------------------------------



 



not include beneficial ownership of less than one percent (1%) of the combined
voting power of all issued and outstanding voting securities of a publicly held
corporation whose stock is traded on a major stock exchange or quoted on
NASDAQ];
     (b) for the purpose of taking business away from Employer, call upon,
solicit or attempt to take away any customers, accounts or prospective customers
of Employer;
     (c) solicit, induce or encourage any supplier of goods or services to
Employer to cease its business relationship with Employer, or violate any term
of any contract with Employer; or
     (d) solicit, induce or encourage any employee of Employer to violate any
term of his or her employment contract with Employer, or to directly or
indirectly hire or solicit, induce, recruit or encourage any of Employer’s
employees for the purpose of hiring them or inducing them to leave their
employment with Employer.
     The restrictions set forth in this Section 8.2 will survive any termination
of this Agreement or other termination of Executive’s employment with Employer,
for whatever reason, and will remain effective and enforceable for the full
eighteen (18) month period; provided, however, that such period will be
automatically extended and will remain in full force for an additional period
equal to any period in which Executive is proven to have violated any such
restriction.
     8.3 Stipulated Reasonableness. Executive acknowledges and agrees that the
nature of Executive’s position, the period of time necessary to fill Executive’s
position in the event Executive’s employment is terminated, the period of time
necessary to allow customers of Employer’s business to become familiar with
Executive’s replacement, and the period of time necessary to cause an end to the
identification between Executive and Employer in the minds of Employer’s
customers and vendors, requires that the eighteen (18) month noncompetition and
nonsolicitation period be imposed for the protection of Employer’s investment in
its business, and that the period is reasonable and justified.
     8.4 Protection of Reputation. Executive will, both during and after any
termination of Executive’s employment under this Agreement, refrain from
communicating to any person, including without limitation any employee of
Employer, any statements or opinions that are negative in any way about Employer
or any of its past, present or future officials. In return, whenever Employer
sends or receives any Notice of Termination of Executive’s employment under this
Agreement, Employer will advise the members of its operating committee and
executive committee (or any successors to such committees), to refrain from
negative communications about Executive to third parties.
     8.5 Remedies. The parties declare and agree that it is impossible to
accurately measure in money the damages that will accrue to Employer by reason
of Executive’s failure to perform any of Executive’s obligations under this
Article 8, and that any such breach will result in irreparable harm to Employer,
for which any remedy at law would be inadequate. Therefore, if Employer
institutes any action or proceeding to enforce the provisions of this Article 8,
Executive waives the claim or defense that Employer has an adequate remedy at
law and Executive will not assert in any such action or proceeding the claim or
defense that Employer has an adequate remedy at law. Employer will be entitled,
in addition to all other remedies or damages at law or in equity, to temporary
and permanent

16



--------------------------------------------------------------------------------



 



injunctions and orders to restrain any violations of this Article 8 by Executive
and all persons or entities acting for or with Executive.
     8.6 Survival. The provisions of Article 8 of this Agreement will survive
the termination of this Agreement or the termination of Executive’s employment
with Employer, and will remain in full force and affect following termination.
     8.7 Continuation. Executive and Employer acknowledge that certain terms and
conditions of this Article 8 restate and reassert terms and conditions
previously agreed to between them as a condition for Executive’s initial and
continuing employment with Employer. To the extent that any portion of this
Article 8 may be deemed invalid for a failure of Employer to provide new
consideration to Executive, then that portion of this Article 8 will be deemed
to have been supported by those agreements between Executive and Employer
heretofore entered into as a condition for his initial and continuing employment
with Employer.
     8.8 Forfeiture of Benefits for Violations of Article 8. Executive
acknowledges and agrees that his violation of any provisions of Sections 8.1(b),
8.1(c), 8.2, 8.4, or 8.7 above shall result in the immediate forfeiture of any
unpaid benefit under this Agreement. In addition, Executive acknowledges that if
he violates Sections 8.1(b), 8.1(c), 8.2, 8.4 or 8.7, he shall repay to the
Company any amounts paid to him following his Date of Termination under this
Agreement.
     8.9 Severability and Blue Penciling. To the extent any provision of this
Article 8 shall be determined to be invalid or unenforceable as written in any
jurisdiction, the validity and enforceability of the remainder of such provision
and of this Agreement shall be unaffected. In furtherance of and not in
limitation of the foregoing, Executive expressly agrees that should the duration
of, geographical extent of, or business activities covered by, any provision of
this Article 8 be in excess of that which is valid or enforceable under
applicable law in a given jurisdiction, then such provision, as to such
jurisdiction only, shall be construed to cover only that duration, extent or
activities that may validly or enforceably be covered. Executive acknowledges
the uncertainty of the law in this respect and expressly stipulates that this
Article 8 shall be construed in a manner that renders its provisions valid and
enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law in each applicable jurisdiction.
ARTICLE 9
GENERAL PROVISIONS
     9.1 Successors and Assigns; Beneficiary.
     (a) This Agreement will be binding upon and inure to the benefit of any
Successor of Employer, and any Successor will absolutely and unconditionally
assume all of Employer’s obligations hereunder this Agreement. Employer will use
its best efforts to seek to have any Successor, by agreement in form and
substance satisfactory to Executive, assent to the fulfillment by Employer of
its obligations under this Agreement. Failure to obtain such assent prior to the
time a person or entity becomes a Successor (or where Employer does not have
advance notice that a person or, entity may become a Successor, within one
(1) business day after having notice that such person or entity may become or
has become a Successor) will constitute Good Reason for termination of
employment by Executive with respect to Executive.

17



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, nothing in this Section 9.1 shall require that a
Good Reason exist as a condition for termination by Executive during the
two-year period immediately following a Change of Control.
     (b) This Agreement and all rights of Executive hereunder this Agreement
will inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devisees and legatees and any assignees permitted hereunder this Agreement. If
Executive dies while any amounts would still be payable to Executive hereunder
this Agreement if Executive had continued to live, all such amounts, unless
otherwise provided herein, will be paid in accordance with the terms of this
Agreement to Executive’s Beneficiary. Executive may not assign this Agreement,
in whole or in any part, without the prior written consent of Employer.
     (c) For purposes of this Section 9.1, “Beneficiary” means the person or
persons designated by Executive (in writing to Employer) to receive benefits
payable after Executive’s death pursuant to Section 7.1(c). In the absence of
any such designation or in the event that all of the persons so designated
predecease Executive, Beneficiary means the executor, administrator or personal
representative of Executive’s estate.
     9.2 Litigation Expense. If any party is made or will become a party to any
litigation (including arbitration) commenced by or against the other party
involving the enforcement of any of the rights or remedies of such party under
this Agreement, or arising on account of a default of the other party in its
performance of any of the other party’s obligations under this Agreement, then
the parties will bear their own expenses and attorneys fees.
     9.3 Notices. All notices, requests and demands given to or made pursuant
hereto will, except as otherwise specified herein, be in writing and be
personally delivered or mailed postage prepaid, registered or certified U. S.
mail, to any party as its address set forth on the last page of this Agreement.
Either party may, by notice hereunder this Agreement, designate a changed
address. Any notice hereunder this Agreement will be deemed effectively given
and received: (a) if personally delivered, upon delivery; or (b) if mailed, on
the registered date or the date stamped on the certified mail receipt.
     9.4 Captions. The various headings or captions in this Agreement are for
convenience only and will not affect the meaning or interpretation of this
Agreement. When used herein, the terms “Article” and “Section” mean an Article
or Section of this Agreement, except as otherwise stated.
     9.5 Governing Law. The validity, interpretation, construction, performance,
enforcement and remedies of or relating to this Agreement, and the rights and
obligations of the parties under this Agreement, will be governed by the
substantive laws of the State of Minnesota (without regard to the conflict of
laws rules or statutes of any jurisdiction), and any and every legal proceeding
arising out of or in connection with this Agreement will be brought in the
appropriate courts of the State of Minnesota, each of the parties hereby
consenting to the exclusive jurisdiction of said courts for this purpose.
     9.6 Construction. Wherever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this

18



--------------------------------------------------------------------------------



 



Agreement will be prohibited by or invalid under applicable law, such provision
is ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. To the extent that any provision of this Agreement shall be
determined to be invalid or unenforceable, the validity and enforceability of
the remainder of such provision and of this Agreement shall be unaffected.
     9.7 Waiver. No failure on the part of either party to exercise, and no
delay in exercising, any right or remedy hereunder this Agreement will operate
as a waiver thereof, nor will any single or partial exercise of any right or
remedy under this Agreement preclude any other or further exercise thereof or
the exercise of any other right or remedy granted hereby or by any related
document or by law.
     9.8 Modification. This Agreement may not be modified or amended except by
written instrument signed by the parties hereto.
     9.9 Entire Agreement. Except as otherwise specifically provided herein,
this Agreement constitutes the entire agreement and understanding between the
parties in reference to all the matters agreed upon herein, and replaces in full
all prior employment agreements, understandings or undertakings of the parties
related to the employment relationship, and any and all such prior agreements or
under this understandings are hereby rescinded and voided by mutual agreement
including, without limitation, that Executive Employment Agreement effective as
of August 31, 2004, as amended by that First Amendment to Executive Employment
Agreement executed October 3, 2006, and that Change of Control Agreement dated
as of November 12, 2002; provided, however, that the Restricted Stock Agreement
referred to in Article 4 [and all other Plans] is and shall remain in full force
and effect.
     9.10 Survival. The provisions of this Agreement which by their express or
implied terms extend (a) beyond the termination of Executive’s employment
hereunder (including, without limitation, the provisions relating to separation
compensation and effects of a Change in Control); or (b) beyond the termination
of this Agreement (including, without limitation the provisions in Article 8
relating to confidential information, non-competition and non-solicitation),
will continue in full force and effect notwithstanding Executive’s termination
of employment under this Agreement or the termination of this Agreement,
respectively.
     9.11 Section 409A. The Company shall, with the consent of Executive, timely
amend this Agreement as many times as may be required so that adverse tax
consequences to the Executive under Section 409A, including the imposition of
any excise tax and interest penalties are avoided. If the Employer fails to
timely amend the Agreement to comply with Section 409A, or if Executive has
timely provided his consent to any such amendment but still incurs an adverse
tax consequence under Section 409A, the Employer shall make a 409A Tax Gross Up
Payment to Executive. For purposes of this Section 9.1l, it is the intent of the
Parties that the Agreement and any related Plan or arrangement be amended only
to the extent required to comply with 409A and that the intended benefits to
Executive, including the amount, form and timing of such benefits as specified
in this Agreement, will be preserved to the greatest extent possible. For
purposes of this Agreement, “409A Tax Gross Up Payment” shall mean a payment to
or on behalf of Executive which shall be sufficient to pay, in full, (a) any
excise tax imposed under Section 409A of the Code on any amount or benefit to be
paid or provided under this Agreement, (b) any reasonable legal, accounting or
tax preparation fees incurred

19



--------------------------------------------------------------------------------



 



by Executive as a result of any adverse tax consequences incurred by Executive
under Section 409A, and (c) any federal, state and local income tax, any social
security and other employment tax, as a result of the payments described under
(a) and (b) and the aggregate amount of additional tax payments described in
this clause (c) but, (d) excluding any interest or penalties assessed by the
Internal Revenue Service on Executive which are attributable to Executive’s
willful misconduct or negligence. Notwithstanding the above, no 409A Gross Up
Payment will be made if the Executive fails to timely consent to the amendment
of this Agreement.
     9.12 Voluntary Agreement. Executive has entered into this Agreement
voluntarily, after having the opportunity to consult with an advisor chosen
freely by Executive.
     9.13 Remedies. No civil action may be commenced for any claim or dispute
relating to this Agreement or arising out of Executive’s employment with
Employer unless the parties, within thirty (30) days after the date of either
party’s written request, attempt in good faith to promptly resolve the claim or
dispute by negotiation at agreed time(s) and location(s). All negotiations are
confidential and will be treated as settlement negotiations. Notwithstanding the
foregoing, either party may seek equitable relief prior to such good faith
efforts to preserve the status quo pending the completion of such efforts.
     9.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Executive Employment
Agreement to be executed and delivered as of the Effective Date.

          EMPLOYER:   G&K SERVICES, INC.
 
       
 
  By   /s/ Wayne Fortun
 
      Wayne Fortun
 
      Chairman, Compensation Committee
 
      Board of Directors
 
            G&K SERVICES, INC.
 
       
 
  By   /s/ Jacqueline T. Punch
 
      Jacqueline T. Punch
 
      Senior Vice President,
 
      Human Resources
Employer’s Address:
      5995 Opus Parkway
 
      Suite 500
 
      Minnetonka, MN 55343
 
        EXECUTIVE:   /s/ Richard L. Marcantonio     Richard L. Marcantonio
Executive’s Address:
       

21



--------------------------------------------------------------------------------



 



Exhibit List

     
Exhibit A
  Restricted Stock Agreement
 
   
Exhibit B
  Release Agreement
 
   
Exhibit C
  Release Agreement
 
   
Exhibit D
  Promissory Note
 
   
Exhibit E
  Stock Pledge Agreement

